 



Exhibit 10.24
Ixys Corporation
1999 Equity Incentive Plan
Stock Option Agreement
(Nonstatutory Stock Options)
     Pursuant to your Stock Option Grant Notice (“Grant Notice”) and this Stock
Option Agreement, Ixys Corporation (the “Company”) has granted you an option
under its 1999 Equity Incentive Plan (the “Plan”) to purchase the number of
shares of the Company’s Common Stock indicated in your Grant Notice at the
exercise price indicated in your Grant Notice. Defined terms not explicitly
defined in this Stock Option Agreement but defined in the Plan shall have the
same definitions as in the Plan.
     The details of your option are as follows:
     1.       Vesting.
          (a)       General. Subject to the limitations contained herein, your
option will vest as provided in your Grant Notice, provided that vesting will
cease upon the termination of your Continuous Service and that your vesting may
be accelerated as provided in the Plan and in Section 1(b) below.
          (b)       Vesting Acceleration.
                              (i)       Change in Control — Asset Sale, Merger,
Consolidation or Reverse Mergers. In the event of (1) a sale of substantially
all of the assets of the Company, (2) a merger or consolidation in which the
Company is not the surviving corporation or (3) a reverse merger in which the
Company is the surviving corporation but the share of Common Stock outstanding
immediately preceding the merger are converted by virtue of the merger into
other property, whether in the form of securities, cash or otherwise, then, to
the extent your Continuous Service has not terminated, the vesting of your
option and the time during which your option may be exercised shall be
accelerated in full, and your option shall terminate if not exercised at or
prior to such event.
                              (ii)       Change in Control — Securities
Acquisition. In the event of an acquisition by any person, entity or group
within the meaning of Section 13(d) or 14 (d) of the Exchange Act, or any
comparable successor provisions (excluding any employee benefit plan, or related
trust, sponsored or maintained by the Company or an Affiliate) of the beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act,
or comparable successor rule) of securities of the Company representing at least
fifty percent (50%) of the combined voting power entitled to vote in the
election of directors, then, to the extent your Continuous Service has not
terminated, the vesting of your option and the time during which your option may
be exercised shall be accelerated in full.

 



--------------------------------------------------------------------------------



 



                              (iii)       Change in Control — Change in
Incumbent Board. In the event that the individual who, as of the date of the
adoption of this Plan, are members of the Board (the “Incumbent Board”), cease
for any reason to constitute at least fifty percent (50%) of the Board, then, to
the extent your Continuous Service has not terminated, the vesting of your
option and the time during which your option may be exercised shall be
accelerated in full. If the election, or nomination for election, by the
Company’s stockholders of any new director was approved by a vote of at least
fifty percent (50%) of the Incumbent Board, such new director shall be
considered as a member of the Incumbent Board.
     2.       Number of Shares and Exercise Price. The number of shares of
Common Stock subject to your option and your exercise price per share referenced
in your Grant Notice may be adjusted from time to time for Capitalization
Adjustments.
     3.       Method of Payment. Payment of the exercise price is due in full
upon exercise of all or any part of your option. You may elect to make payment
of the exercise price in cash or by check or in any other manner permitted by
your Grant Notice, which may include one or more of the following:
                              (i)       In the Company’s sole discretion at the
time your option is exercised and provided that at the time of exercise the
Common Stock is publicly traded and quoted regularly in The Wall Street Journal,
pursuant to a program developed under Regulation T as promulgated by the Federal
Reserve Board that, prior to the issuance of Common Stock, results in either the
receipt of cash (or check) by the Company or the receipt of irrevocable
instructions to pay the aggregate exercise price to the Company from the sales
proceeds.
                              (ii)       In the Company’s sole discretion at the
time your option is exercised, by cancellation of a number of the shares of
Common Stock to be issued upon the exercise, where such cancelled number equals
the largest number of whole shares that has a Fair Market Value that does not
exceed the aggregate exercise price. With respect to any remaining balance of
the aggregate exercise price, you may either pay by cash or through a broker
assisted exercise pursuant to Section 3(i). The shares of Common Stock used to
pay the exercise price of this option under this “net exercise” provision will
be considered to have resulted from the exercise of this option, and
accordingly, this option will not again be exercisable with respect to such
shares, as well as any shares actually delivered to you.
                              (iii)       Provided that at the time of exercise
the Common Stock is publicly traded and quoted regularly in The Wall Street
Journal, by delivery of already-owned shares of Common Stock either that you
have held for the period required to avoid a charge to the Company’s reported
earnings (generally six (6) months) or that you did not acquire, directly or
indirectly from the Company, that are owned free and clear of any liens, claims,
encumbrances or security interests, and that are valued at Fair Market Value on
the date of exercise. “Delivery” for these purposes, in the sole discretion of
the Company at the time you exercise your option, shall include delivery to the
Company of your attestation of ownership of such shares of Common Stock in a
form approved by the Company. Notwithstanding the foregoing, you may not
exercise your option by tender to the Company of Common Stock to the extent such
tender would violate the provisions of any law, regulation or agreement
restricting the redemption of the Company’s stock.

 



--------------------------------------------------------------------------------



 



     4.       Whole Shares. You may exercise your option only for whole shares
of Common Stock that have vested.
     5.       Securities Law Compliance. Notwithstanding anything to the
contrary contained herein, you may not exercise your option unless the shares of
Common Stock issuable upon such exercise are then registered under the
Securities Act or, if such shares of Common Stock are not then so registered,
the Company has determined that such exercise and issuance would be exempt from
the registration requirements of the Securities Act. The exercise of your option
also must comply with other applicable laws and regulations governing your
option, and you may not exercise your option if the Company determines that such
exercise would not be in material compliance with such laws and regulations.
     6.       Term. You may not exercise your option before the commencement or
after the expiration of its term. The term of your option commences on the Date
of Grant and expires upon the earliest of the following:
                              (i)       three (3) months after the termination
of your Continuous Service for any reason other than your Disability or death,
provided that if during any part of such three (3) month period your option is
not exercisable solely because of the condition set forth in Section 5, your
option shall not expire until the earlier of the Expiration Date or until it
shall have been exercisable for an aggregate period of three (3) months after
the termination of your Continuous Service;
                              (ii)       twelve (12) months after the
termination of your Continuous Service due to your Disability;
                              (iii)       eighteen (18) months after your death
if you die either during your Continuous Service or within three (3) months
after your Continuous Service terminates;
                              (iv)       the Expiration Date indicated in your
Grant Notice; or
                              (v)       the day before the tenth (10th)
anniversary of the Date of Grant.
     7.       Exercise.
                              (i)       You may exercise the vested portion of
your option (and the unvested portion of your option if your Grant Notice so
permits) during its term by delivering a Notice of Exercise (in a form
designated by the Company) together with the exercise price to the Secretary of
the Company, or to such other person as the Company may designate, during
regular business hours, together with such additional documents as the Company
may then require.
                              (ii)       By exercising your option you agree
that, as a condition to any exercise of your option, the Company may require you
to enter into an arrangement providing for the payment by you to the Company of
any tax withholding obligation of the Company arising by reason of (1) the
exercise of your option, (2) the lapse of any substantial risk of forfeiture to

 



--------------------------------------------------------------------------------



 



which the shares of Common Stock are subject at the time of exercise, or (3) the
disposition of shares of Common Stock acquired upon such exercise.
     8.       Transferability. Your option is not transferable, except by will
or by the laws of descent and distribution, and is exercisable during your life
only by you. Notwithstanding the foregoing, by delivering written notice to the
Company, in a form satisfactory to the Company, you may designate a third party
who, in the event of your death, shall thereafter be entitled to exercise your
option.
     9.       Option not a Service Contract. Your option is not an employment or
service contract, and nothing in your option shall be deemed to create in any
way whatsoever any obligation on your part to continue in the employ of the
Company or an Affiliate, or of the Company or an Affiliate to continue your
employment. In addition, nothing in your option shall obligate the Company or an
Affiliate, their respective stockholders, Boards of Directors, Officers or
Employees to continue any relationship that you might have as a Director or
Consultant for the Company or an Affiliate.
     10.       Withholding Obligations.
                              (i)       At the time you exercise your option, in
whole or in part, or at any time thereafter as requested by the Company, you
hereby authorize withholding from payroll and any other amounts payable to you,
and otherwise agree to make adequate provision for (including by means of a
“cashless exercise” pursuant to a program developed under Regulation T as
promulgated by the Federal Reserve Board to the extent permitted by the
Company), any sums required to satisfy the federal, state, local and foreign tax
withholding obligations of the Company or an Affiliate, if any, which arise in
connection with the exercise of your option.
                              (ii)       Either upon your request and subject to
approval by the Company, in its sole discretion, or at the request of the
Company, in its sole discretion, and, in either case, in compliance with any
applicable legal conditions or restrictions, the Company may withhold from fully
vested shares of Common Stock otherwise issuable to you upon the exercise of
your option a number of whole shares of Common Stock having a Fair Market Value,
determined by the Company as of the date of exercise, not in excess of the
minimum amount of tax required to be withheld by law (or such lower amount as
may be necessary to avoid variable award accounting). If the date of
determination of any tax withholding obligation is deferred to a date later than
the date of exercise of your option, share withholding pursuant to the preceding
sentence shall not be permitted unless you make a proper and timely election
under Section 83(b) of the Code, covering the aggregate number of shares of
Common Stock acquired upon such exercise with respect to which such
determination is otherwise deferred, to accelerate the determination of such tax
withholding obligation to the date of exercise of your option. Notwithstanding
the filing of such election, shares of Common Stock shall be withheld solely
from fully vested shares of Common Stock determined as of the date of exercise
of your option that are otherwise issuable to you upon such exercise. Any
adverse consequences to you arising in connection with such share withholding
procedure shall be your sole responsibility.
                              (iii)       You may not exercise your option
unless the tax withholding obligations of the Company and/or any Affiliate are
satisfied. Accordingly, you may not be able to

 



--------------------------------------------------------------------------------



 



exercise your option when desired even though your option is vested, and the
Company shall have no obligation to issue a certificate for such shares of
Common Stock or release such shares of Common Stock from any escrow provided for
herein unless such obligations are satisfied.
     11.       Notices. Any notices provided for in your option or the Plan
shall be given in writing and shall be deemed effectively given upon receipt or,
in the case of notices delivered by mail by the Company to you, five (5) days
after deposit in the United States mail, postage prepaid, addressed to you at
the last address you provided to the Company.
     12.       Governing Plan Document. Your option is subject to all the
provisions of the Plan, the provisions of which are hereby made a part of your
option, and is further subject to all interpretations, amendments, rules and
regulations, which may from time to time be promulgated and adopted pursuant to
the Plan. In the event of any conflict between the provisions of your option and
those of the Plan, the provisions of the Plan shall control.

 



--------------------------------------------------------------------------------



 



Ixys Corporation
1999 Equity Incentive Plan
Stock Option Grant Notice
Ixys Corporation (the “Company”), pursuant to its 1999 Equity Incentive Plan
(the “Plan”), hereby grants to Optionholder an option to purchase the number of
shares of the Company’s Common Stock set forth below. This option is subject to
all of the terms and conditions as set forth herein and in the Stock Option
Agreement, the Plan and the Notice of Exercise, all of which are attached hereto
and incorporated herein in their entirety.

       
Optionholder:
   
Date of Grant:
   
Vesting Commencement Date:
   
Number of Shares Subject to Option:
   
Exercise Price (Per Share):
   
Total Exercise Price:
   
Expiration Date:1
   

     
Type of Grant:
  Nonstatutory Stock Option
 
   
Exercise Schedule:
  Same as Vesting Schedule,
 
   
Vesting Schedule:
 
.
 
  In addition, the Option is subject to vesting acceleration as provided in
Section 1(b) of the Stock Option Agreement.
 
   
Payment:
  By one or a combination of the following items (described in Section 3 of the
Stock Option Agreement):
 
   
 
  ¨    By cash or check;
 
  ¨    At the discretion of the Company, pursuant to a Regulation T Program if
the Shares are publicly traded;
 
  ¨    At the discretion of the Company, through a “net exercise”;
 
  ¨    At the discretion of the Company, by delivery of already-owned shares if
the Shares are publicly traded.

Additional Terms/Acknowledgements: The undersigned Optionholder acknowledges
receipt of, and understands and agrees to, this Stock Option Grant Notice, the
Stock Option Agreement and the Plan. Optionholder further acknowledges that as
of the Date of Grant, this Stock Option Grant Notice, the Stock Option Agreement
and the Plan set forth the entire understanding between Optionholder and the
Company regarding the acquisition of stock in the Company and supersede all
prior oral and written agreements on that subject with the exception of
(i) options previously granted and delivered to Optionholder under the Plan, and
(ii) the following agreements only:

     
Other Agreements:
   
 
   
 
   

              Ixys Corporation   Optionholder:  
By:
                          Signature   Signature  
Title:
      Date:    
 
             
Date:
           
 
           

Attachments: Stock Option Agreement, 1999 Equity Incentive Plan and Notice of
Exercise
 

1   Subject to earlier termination as provided in Section 6 of the Option
Agreement.

 